                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                          November 26, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

NAOMI MURPHREY,                                §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §           CIVIL ACTION NO. H-19-3114
                                               §
WILLIAMS-SONOMA STORES, INC.                   §
D/B/A POTTERY BARN F/K/A                       §
WILLIAMS-SONOMA, INC.                          §
                                               §
                      Defendant.               §

                              MEMORANDUM AND OPINION

       Naomi Murphrey sued Williams-Sonoma Stores, Inc. after a chair and couch she bought

there collapsed, injuring her and causing some floor damage. She alleges that the two chairs and

the couch she bought from a Williams-Sonoma store were defectively designed or manufactured,

causing them to break when used. (Docket Entry No. 14-1 at 2–4). Murphrey asserted eight causes

of action for various products liability, negligence, and breach of warranty claims. Williams-

Sonoma removed and moved for summary judgment on the ground that limitations bars

Murphrey’s claims. (Docket Entry Nos. 1, 17). Murphrey responded, and Williams-Sonoma

replied. (Docket Entry Nos. 17, 18, 19).

       Based on the complaint, the motion and response, the record, and the applicable law, the

court grants Williams-Sonoma’s motion for summary judgment. The reasons for this ruling are

set out below.

I.     Background

        Murphrey bought a couch and two preassembled chairs from Williams-Sonoma on May

3, 2017. (Docket Entry No. 14-1 at 2–3). Murphrey alleges that she sat in one of the chairs that

same day and one of its legs broke, causing her to fall. (Id. at 3). After her fall, Murphrey’s
boyfriend inspected the second chair. (Id.). While he was doing so, its leg broke. (Id.). Murphrey

claims that the broken chair legs were caused by defective screws attaching the legs. (Id.). She

alleges “serious personal injuries.” (Id.). She also alleges that a section of her floor had to be

replaced due to scratches caused by the broken chair. (Id.). Finally, Murphrey alleges that the

couch legs broke when she and some guests were sitting on it soon after the incident with the chairs.

(Id. at 3-4).

        On May 3, 2019, Murphrey filed this suit in Texas state court, alleging strict products

liability, “negligence” products liability, negligence, negligence based on res ipsa loquitur,

negligence based on respondeat superior, breach of express warranty, breach of implied warranty

of merchantability, and breach of implied warranty of fitness for a particular purpose. (Docket

Entry No. 14-1 at 4–14). On May 6, 2019, the Harris County District Clerk issued citation.

(Docket Entry No. 17-2). A process server picked up the citation on July 31, 2019 and executed

service on Williams-Sonoma on August 7, 2019. (Docket Entry No. 17-3). Williams-Sonoma

timely removed Murphrey’s action based on diversity jurisdiction and moved for summary

judgment based on Murphrey’s delay in effecting service. (Docket Entry Nos. 1, 17).

        Williams-Sonoma argues that because Murphrey failed to use due diligence to effect timely

service, service does not relate back to the filing date and her claim is barred by the statute of

limitations. (Docket Entry No. 17 at 2–3). Murphrey responds that between filing her petition and

serving Williams-Sonoma, her lawyers were involved with a “multitude of trials,” but that they

were communicating with a process server. (Docket Entry No. 18 at 3–4). She argues that these

efforts satisfy due diligence, so that the service date should relate back to the filing date. (Id.).

Williams-Sonoma replies that Murphrey’s actions do not satisfy due diligence because she has




                                                 2
offered no explanation of specific steps taken to effect service during the delay. (Docket Entry

No. 19 at 2).

II.    The Legal Standard

       “Summary judgment is appropriate only when ‘the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Shepherd on Behalf of Estate of Shepherd v. City of Shreveport, 920 F.3d 278, 282–83 (5th Cir.

2019) (quoting FED. R. CIV. P. 56(a)). “A material fact is one that might affect the outcome of the

suit under governing law,” and “a fact issue is genuine if the evidence is such that a reasonable

jury could return a verdict for the non-moving party.” Renwick v. PNK Lake Charles, L.L.C., 901

F.3d 605, 611 (5th Cir. 2018) (quotations and citations omitted). The moving party “always bears

the initial responsibility of informing the district court of the basis for its motion,” and identifying

the record evidence “which it believes demonstrate[s] the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       “Where the non-movant bears the burden of proof at trial, ‘the movant may merely point

to the absence of evidence and thereby shift to the non-movant the burden of demonstrating that

there is an issue of material fact warranting trial.” Kim v. Hospira, Inc., 709 F. App’x 287, 288

(5th Cir. 2018) (alteration omitted) (quoting Nola Spice Designs, L.L.C. v. Haydel Enters., Inc.,

783 F.3d 527, 536 (5th Cir. 2015)). The moving party must demonstrate the absence of a genuine

issue of material fact, but it need not negate the elements of the nonmovant’s case. Austin v.

Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017). “If the moving party fails to meet [its] initial

burden, the motion must be denied, regardless of the nonmovant’s response.” Pioneer Expl., L.L.C.

v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014) (quoting Kee v. City of Rowlett, 247 F.3d

206, 210 (5th Cir. 2001)). In deciding a summary judgment motion, the court draws all reasonable



                                                   3
inferences in the light most favorable to the nonmoving party. Wease v. Ocwen Loan Servicing,

LLC, 915 F.3d 987, 992 (5th Cir. 2019).

III.   Analysis

       Williams-Sonoma argues that it is entitled to judgment as a matter of law because the Texas

two-year statute of limitations bars Murphrey’s claims. (Docket Entry No. 17 at 1). The parties

agree that Murphrey’s claim accrued on May 3, 2017, when her chair broke. (Docket Entry Nos.

17 at 1, 18 at 1). Murphrey filed her petition on May 3, 2019, the last day of the limitations period.

(Docket Entry No. 14-1). Service was effected on August 7, 2019. (Docket Entry No. 17-3).

       Courts apply “state statutes of limitations in diversity cases.” Citigroup, Inc. v. Fed. Ins.

Co., 649 F.3d 367, 373 (5th Cir. 2011). Under Texas law, “a person must bring suit for . . . personal

injury . . . not later than two years after the day the cause of action accrues.” TEX. CIV. PRAC. &

REM. CODE § 16.003(a). “[A]n action for damage to property is governed by the two-year period

of limitations.” Grunwald v. City of Castle Hills, 100 S.W.3d 350, 354 (Tex. App.—San Antonio

2002, no pet.) (citing Bayouth v. Lion Oil Co., 671 S.W.2d 867, 868, (Tex. 1984)). “Causes of

action accrue and statutes of limitations begin to run when facts come into existence that authorize

a claimant to seek a judicial remedy.” Exxon Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W.3d

194, 202 (Tex. 2011).

       To bring suit within the applicable limitations period, a Texas plaintiff must both file suit

within the limitations period and use due diligence to serve the defendant. Kruszynski v. SGS N.

Am. Inc., No. CV H-16-1115, 2016 WL 7017428, at *2 (S.D. Tex. Nov. 30, 2016) (citing Gant v.

DeLeon, 786 S.W.2d 259, 260 (Tex. 1990)); see also Burrell v. Newsome, 883 F.2d 416, 419 (5th

Cir. 1989) (“Under Texas law, filing of suit does not interrupt limitations unless diligence is

exercised in procuring issuance and service of citation.”). If a plaintiff files suit within the



                                                  4
limitations period but serves the defendant after the period expires, the date of service relates back

to the date of filing only if the plaintiff exercises due diligence in obtaining service. Kruszynski,

2016 WL 7017428, at *2 (citing Gant, 786 S.W.2d at 259–260).

        “Summary judgment may be granted when service of suit on the defendant is accomplished

beyond the limitations period.” Belleza-Gonzalez v. Villa, 57 S.W.3d 8, 11 (Tex. App.—Houston

[14th Dist.] 2001, no pet.) (citing. Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826, 830 (Tex.

1990)). “[D]elay in the service of defendant will provide cause for dismissal of the plaintiff’s

petition only when the plaintiff failed to exercise due diligence in attempting to accomplish service.”

Id. A plaintiff executing service is required to use the degree of diligence that “an ordinarily

prudent person would have used under the same or similar circumstances.” Id. (citing Gonzalez

v. Phoenix Frozen Foods, Inc., 884 S.W.2d 587, 590 (Tex. App.—Corpus Christi 1994, no writ).

“Generally, the question of diligence is a question of fact, but if no excuse is offered for a delay in

the service of citation, ‘or if the lapse of time and the plaintiff’s acts are such as conclusively

negate diligence, a lack of diligence will be found as a matter of law.’” Id. (quoting Webster v.

Thomas, 5 S.W.3d 287, 289 (Tex. App.—Houston [14th Dist.] 1999, no pet.)). “Several Texas

courts have held that delays of more than a few months negate due diligence as a matter of law.”

Id. at 11.

        The undisputed record evidence shows that Murphrey filed suit on the two-year

anniversary of her alleged injury, the date the statute of limitations expired; citation was issued on

May 6, 2019; service was not attempted until July 31; and service was not effected until August 7.

(Docket Entry Nos. 17-1, 17-2, 17-3).1



        1
            In her response to Williams-Sonoma’s motion for summary judgment, Murphrey states that she
“successfully serve[d]” Williams-Sonoma on July 31, 2019. (Docket Entry No. 18 at 4). The Authorized Person
Return states that the process server received the citation on July 31, 2019, but that it was delivered to Williams-

                                                         5
        Murphrey argues that her claims are not barred because her attorneys were involved in over

six trials between May 3, 2019 and August 7, 2019, and that “no reasonable person would expect

to be able to manage the service of a citation during trial . . . where trial days may end well after 5

p.m., when the process server is closed and no longer able to be contacted.” (Docket Entry No. 18

at 2, 4). Murphrey argues that because her counsel’s “communication with the process serve[r]”

amounts to more than “simply sit[ting] and wait[ing],” there is “an issue of material fact” as to

whether they were diligent under the ordinarily-prudent-person standard. (Id.)

        In Kruszynski v. SGS N. Am. Inc., 2016 WL 7017428, at *2 (S.D. Tex. Nov. 30, 2016), the

plaintiff filed a lawsuit the day before the statute of limitations expired, did not request citation for

four and one half months, and then waited three weeks to serve the defendant with process. The

court held that the plaintiff’s failure to act during the four and one half months between filing and

requesting citation, and the failure to effect service for three weeks after citation issued, was a lack

of diligence as a matter of law. Id. at *4.

        Murphrey fails to present evidence that raises a factual dispute as to the lack of diligence

in effecting service, or that supports an inference of due diligence. Her counsel made no effort to

serve Williams-Sonoma between May 6, 2019, when citation was issued, and July 31, 2019, when

citation was delivered to a process server. Murphrey fails to identify any specific actions taken by

her counsel to attempt service earlier; when counsel realized that Williams-Sonoma had not been

served; or why counsel waited nearly three months to effect service on Williams-Sonoma beyond

being busy. Most lawyers are busy. Murphrey’s unexplained failure to take any action between

May 6 and July 31 constitutes a lack of diligence as a matter of law. See Boyattia v. Hinojosa, 18

S.W.3d 729, 734 (Tex. App.—Dallas 2000, pet. denied) (unexplained three-month period of delay


Sonoma on August 7, 2019. (Docket Entry No. 17-3). Under the Texas Rules of Civil Procedure, service is effected
on the date when the citation is delivered to the defendant. TEX. R. CIV. P. 106(a).

                                                       6
showed lack of diligence, as a matter of law); Webster, 5 S.W.3d at 290 (“as a matter of law . . . a

four month and ten day delay amounts to a lack of diligence, if coupled with no efforts or

insufficient efforts to procure citation and service.”). Murphrey’s claims are barred by limitations

because the date that service was effected does not relate back to the date that Murphrey’s original

petition was filed.

IV.    Conclusion

       William-Sonoma’s motion for summary judgment is granted. (Docket Entry No. 17).

Final judgment is separately entered.

       SIGNED on November 26, 2019, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                 7
